Citation Nr: 0620617	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating from 10 percent for a 
wound to the left leg (Muscle Group XII).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to an increased rating for a wound to the left 
leg from 10 percent.  

The RO also denied an increased rating from 10 percent for a 
wound to the right thigh.  The Board denied the veteran's 
claim in an October 2005 decision.  Thus, this issue is no 
longer in appellate status.  


FINDING OF FACT

The veteran's wound to the left calf causes some pain, 
aching, and fatigability in his left calf, along with a 
little bit of decreased sensation over the peroneal nerve; 
his symptomatology is no more than a moderate disability to 
Muscle Group XII.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of a wound to the left leg from 10 percent 
disabling have not been met.  38 U.S.C.A. § § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.72, 4.73, 
Diagnostic Codes 5311, 5312; 4.124(a)(a), Diagnostic Code 
8521-8523 (2005).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, the RO did provide the 
veteran with a VCAA notice letter in May 2002, prior to the 
initial decision on the claim in October 2002.  

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the May 2002 letter, the RO 
informed the veteran that to establish entitlement to an 
increased rating, the evidence must show an increase in 
severity of his current physical disability.  

Regarding the second element, in the May 2002 VCAA letter, 
the RO informed the veteran that it would obtain any VA 
medical records the veteran told it about, and any private 
medical records if the veteran completed a consent form for 
such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case, and supplemental 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met.  

Regarding the 5th element, i.e., the effective date of 
disability, the date that the veteran submitted his claim 
would be the earliest possible date his rating could be 
assigned.  In an April 2006 letter, the RO informed the 
veteran that the beginning date of entitlement would be the 
date the claim was received, or when the evidence a level of 
disability that support a certain rating under the rating 
schedule.  Further, as the issue is one of for an increased 
rating, there is no need to ascertain the dates of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, for the aforementioned reasons, the 
failure to address the effective date in the May 2002 VCAA 
letter is deemed not to have resulted in any prejudice to the 
veteran.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  In 
compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOC, informing them of the laws and regulations relevant 
to the veteran's claim and, in particular, what was needed to 
achieve a higher initial rating for his service-connected 
hearing loss.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.


Background

Service medical records show that on March 17, 1945, the 
veteran sustained a shrapnel wound of the upper third of the 
left leg with an entrance wound in the lateral posterior area 
and exit in the lateral anterior area of the calf.  A 
notation under March 18, 1945, noted that the veteran 
received a shell wound, perforating, moderately severe.  
There was debridement.  There was no evidence of major nerve 
or vascular injury.  

In a February 1947 rating decision, the RO granted service 
connection for moderate wound to Muscle Group XII in the left 
leg, and assigned a 10 percent rating.  

The veteran underwent a VA examination in May 1948.  The 
examiner noted two scars on the left calf of a perforating 
wound.  There was no muscle atrophy and no weakness or 
limitation of motion.  Crepitus was present in the left knee.  
The veteran had worked steadily.  The veteran described 
numbness and aching in the left leg.  Diagnosis was sensitive 
scars with an injury to muscle group XI on the left leg, as a 
result of a shell fragment wound.  

VA Medical Center treatment records from 1993 to 2001 showed 
that the veteran was seen for left leg edema.  

VA Medical Center treatment records from 2002 to 2005 show 
that the veteran was seen for left leg pain.  

The veteran underwent a VA examination in July 2002.  Over 
the last few years, he had had some pain, soreness, aching, 
and tenderness, kind of a weak feeling giveaway sensation in 
that left calf.  As a result, he did at times use a cane, and 
was now retired.  He was on a lot of medications.  
Examination showed a man who was ambulating without 
assistance.  He was not using a brace or cane.  The left calf 
showed a 13 cm. wound laterally.  It was no sensitive or 
tender.  He had some aching and soreness in the muscle to 
palpation there and no involvement of arteries, nerves, bones 
or joints.  He was able to rise onto his toes and heels and 
squat holding on for support.  He had excellent muscle 
strength in that extremity.  No motor weakness could be 
identified and no sensory loss could be identified.  There 
was excellent motion in the knee and ankle.  Diagnosis was 
residual shell fragment wound, left calf.  

The veteran was afforded a video hearing before a Veterans 
Law Judge in September 2005.  He described receiving 
treatment at the VA in Ravenna.  He stated that the muscle 
was not responding as it should.  He described using a cane 
occasionally (page 10).  He stated that he could not lay 
bricks anymore because of his left leg.  

The veteran underwent a VA examination in February 2006.  He 
got some aching, pain, some soreness, some tiredness, and 
some fatigability.  He had some limited endurance.  
Repetitive use and weather changes bothered and irritated it 
for him. He had had no further surgery.  He did not wear a 
brace.  He at times used a cane.  He had long ago retired.  
He had some difficulties with daily activities with standing, 
requiring prolonged standing and walking.  He could no longer 
mow his lawn, and had to use a riding mower.  Anything 
requiring prolonged standing, walking, climbing, squatting, 
and crawling was now more difficult for him to do.  There was 
no joint involvement, and no fracture or bony involvement 
noted with this.  

Examination showed a man ambulating with a bit of a limp on 
the left leg.  There was some mild tenderness and soreness to 
palpation and some mild sensitivity there as well.  There was 
no evidence of any bone or joint involvement.  There was some 
evidence of nerve involvement.  He got some definite limited 
endurance and some weakness there.  He had a little bit of 
decreased sensation over the peroneal nerve distribution and 
some mild weakness, maybe 4 out of 5, to dorsiflexion.  
However, he was able to rise onto his toes and onto his 
heels.  He could not squat down.  There was no evidence of 
muscle hernia.  There was no evidence of any joint 
involvement.  Repetitive use and weather changes bothered and 
irritated it.  The examiner stated that repetitive use caused 
increase in aching, pain, soreness, tenderness, and 
fatigability with no change noted in the office examination, 
but that any other range of motion change was speculative.  
Diagnosis was residual shell fragment wound to the left leg 
involving muscle group 12 and left peroneal nerve.  


Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's wound to Muscle Group XII in the left leg is 
rated under 
38 C.F.R. § 4.73, Diagnostic Code 5312 for muscle injuries, 
and is evaluated as 10 percent disabling.  By regulatory 
amendment effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 
30237-240 (1997).  Since the veteran filed his claim for an 
increased rating in May 2002, only the new criteria will be 
considered.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

38 C.F.R. § 4.56 provides that: (a) an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) for VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

38 C.F.R. § 4.56 (d)(3) describes moderately severe 
disability of muscles: (i) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56 (d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the veteran's shell fragment wound to the 
right leg is rated 10 percent disabling under Diagnostic Code 
5312, which addresses impairment of Muscle Group XII, i.e., 
the anterior muscles of the leg.  The Code provides that the 
function of the muscles in Muscle Group XII is dorsiflexion, 
extension of the toes, and stabilization of the arch.  An 
injury to Muscle Group XII is rated as 10 percent when 
moderate; 20 percent when moderately severe; and 30 percent 
when severe.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2005).  

The veteran's muscle injury could also be rated under 
Diagnostic Code 5311, which addresses impairment of Muscle 
Group XI, i.e., the posterior and lateral crural muscles, and 
muscles of the calf.  The Code provides that the function of 
the muscles in Muscle Group XI includes propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  An injury to Muscle Group 
XI is rated as 10 percent when moderate; 20 percent when 
moderately severe; and 30 percent when severe.  38 C.F.R. § 
4.73, Diagnostic Code 5311 (2005).  


Analysis

To be entitled to an increased rating under either Diagnostic 
Code 5312 or 5311, the evidence would have to show that the 
veteran's muscle injury was moderately severe rather than 
moderate.  The objective evidence would have to show findings 
such as indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and tests of strength and 
endurance that showed positive evidence of impairment.  
However, based on the recent VA examinations from 2002 and 
2006, and the VA treatment records, the evidence has not 
shown a moderately severe muscle injury.  

Although the veteran had some aching and soreness in the left 
calf to palpation at his July 2002 VA examination, he had 
excellent muscle strength, and no motor weakness could be 
identified.  Similarly, at the veteran's February 2006 VA 
examination, there was mild tenderness and soreness to 
palpation, but there was no evidence of muscle hernia.  
Although the evidence shows that the veteran sustained a 
through and through wound pursuant to 38 C.F.R. § 4.56 
(d)(3)(i), other than the entrance and exit scars indicating 
the track of the missile through one or more muscle groups 
discussed in 38 C.F.R. § 4.56 (d)(3)(iii), the evidence has 
not shown the required other objective findings, i.e., 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and tests of strength and endurance showing 
positive evidence of impairment.  Furthermore, one of the 
considerations for a moderately severe muscle injury under 
38 C.F.R. § 4.56 (d)(3)(ii) is whether there is an inability 
to keep up with work requirements and the evidence has not 
shown this to be the case.  The veteran is over 80 years old 
now, and as recently as July 1992, it was noted that he was 
still self-employed in construction.  Thus, based on all of 
the aforementioned findings, the evidence does not show that 
the veteran's muscle injury is moderately severe to warrant a 
20 percent rating under either Diagnostic Codes 5311 or 5312.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Although the veteran described pain, soreness, and 
fatigability at his February 2006 VA examination, pain and 
fatigability are encompassed by the relevant rating criteria 
described in 38 C.F.R. § 4.56 (d)(2) for moderate muscle 
injuries.  Said code instructs to consider whether there has 
been a consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability (loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement), and 
in particular a lowered threshold of fatigue after average 
use.  Furthermore, although the VA examiner at the February 
2006 VA examination noted that repetitive use caused an 
increase in aching, pain, soreness, tenderness, and 
fatigability, the examiner stated that there was no change 
noted at the VA examination.  Therefore, in particular when 
one considers that the veteran's complaints of pain and 
fatigue are already considered in the criteria for moderate 
muscle injuries, it is determined that the veteran is not 
entitled to a higher rating than 10 percent based on 
functional loss pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

The veteran is not entitled to a higher rating under the 
musculoskeletal Diagnostic Codes under 38 C.F.R. § 4.71(a) as 
the evidence has not shown arthritis, and the examiner at the 
July 2002 VA examination noted excellent motion in the left 
knee and ankle, and at the February 2006 VA examination, 
there was no joint involvement.

It is pointed out that the veteran has already been granted a 
separate rating for a residual scar of his left leg in a 
March 2006 rating decision per the directives of Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Thus, no further analysis 
will be given for the scars on the veteran's left leg.  


Consideration of a separate rating for a nerve injury

Although the service medical records specifically state that 
there is no evidence of a major nerve injury, the veteran's 
actual grant of service connection encompasses the "left 
peroneal nerve."  The issue is whether the veteran is 
entitled to separate ratings for his nerve disability and for 
his muscle disability.  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The Court held in Esteban 
v. Brown, 6 Vet.App. 259, 261 (1994), that a veteran's 
conditions can be rated separately unless they constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Thus, even if the veteran does have nerve 
impairment in his leg due to the service-connected injury, 
the muscle injury and nerve injury must affect different 
functions in order to be rated separately.  The pertinent 
question in this case is whether the veteran's neurological 
complaints relate to entirely different functions than those 
affected by his muscle injury.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

Paralysis of the external popliteal (common peroneal) nerve 
is rated under Diagnostic Code 8521.  When there is complete 
paralysis, with foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; with 
anesthesia covering the entire dorsum of the foot and toes, 
then a 40 percent rating is assigned.  When there is severe 
incomplete paralysis, then a 30 percent rating is assigned.  
When there is moderate incomplete paralysis, then a 20 
percent rating is assigned.  When there is mild incomplete 
paralysis, then a 10 percent rating is assigned. 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8521 (2005).  

Paralysis of the musculotaneous nerve (superficial peroneal) 
nerve is rated under Diagnostic Code 8522, and paralysis of 
the anterior tibial nerve (deep peroneal) nerve is rated 
under Diagnostic Code 8523.  When there is complete paralysis 
of either of these nerves, a 30 percent rating is assigned.  
When there is severe incomplete paralysis, then a 20 percent 
rating is assigned.  When there is moderate incomplete 
paralysis, then a 10 percent rating is assigned.  When there 
is mild incomplete paralysis, then a 0 percent rating is 
assigned.  Paralysis of the superficial peroneal nerve is 
measured by whether eversion of the foot is weakened, and 
paralysis of the deep peroneal nerve is measured by whether 
dorsal flexion of the foot is lost.  38 C.F.R. § 4.124(a), 
Diagnostic Codes 8522-8523 (2005).

As discussed above, injuries to Muscle Group XII affect 
dorsiflexion, extension of the toes, and stabilization of the 
arch, and injuries to Muscle Group XI affect propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Impairment of 
the peroneal nerves (including the common peroneal, the 
superficial peroneal, and the deep peroneal) affects dropping 
of the foot, drooping of the first phalanges of all toes, 
dorsiflexing the foot, extending the foot, abducting and 
adducting the foot, and everting the foot.  Since impairment 
of the peroneal nerves appears to affect the same function as 
impairment of Muscle Group XII and Muscle Group XI (these 
muscles affect dorsiflexion, extension of the toes, 
stabilization of the arch, propulsion, plantar flexion, and 
flexion of the toes), pursuant to 38 C.F.R. § 4.55(a), the 
veteran is not entitled to a separate rating for a nerve 
injury.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In conclusion, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of a wound to the left leg, Muscle Group XII from 
10 percent.  


Consideration of an extraschedular rating

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The current evidence 
demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

Regarding employability, the veteran's disability does not 
have unusual manifestations and does not affect employment in 
ways that are not already taken into account under the 
provisions of the rating schedule.  Although the veteran 
testified that he was no longer able to lay bricks, the 
veteran has been retired for some time, and it is not clear 
if he had to retire because of his service-connected 
disability.  While the veteran has described pain and flare-
ups from his wound, it is important to note that, under the 
provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

An evaluation in excess of 10 percent for residuals of a 
wound to Muscle Group XII is denied.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


